UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-2150



ROBERT EMERSON LAMB,

                 Plaintiff - Appellant,

          v.


MICHAEL J.     ASTRUE,   Commissioner   of   Social
Security,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:07-cv-00021-RBS)


Submitted:   February 28, 2008                  Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Emerson Lamb, Appellant Pro Se. George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Emerson Lamb appeals the district court’s order

dismissing his civil complaint for lack of jurisdiction because he

failed to exhaust the required administrative remedies.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.*      Lamb v.

Astrue, No. 4:07-cv-00021-RBS (E.D. Va. Oct. 5, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




     *
      To the extent we may properly consider Lamb’s constitutional
challenge to the statutory and regulatory provisions setting a
limit on insured status for disability insurance claimants, we find
the claim meritless.

                              - 2 -